              Case 2:19-cv-00188                 ECF No. 1   filed 05/31/19   PageID.1 Page 1 of 8




 1   Christopher W. Tompkins, WSBA #11686
 2
     Natasha A. Khachatourians, WSBA #42685
     Betts Patterson & Mines, P.S.
 3   One Convention Place, Suite 1400
 4
     701 Pike Street
     Seattle, Washington 98101-3927
 5   Telephone: 206-292-9988
 6
     Attorneys for Defendant Apple Inc.
 7

 8
 9                                 UNITED STATES DISTRICT COURT
10                            FOR THE EASTERN DISTRICT OF WASHINGTON
                                            AT SPOKANE
11

12    OHIO CASUALTY INSURANCE                                     NO. _______________
      CORPORATION, as Subrogee of
13    IRIEN JENNINGS DBA                                          NOTICE OF REMOVAL
14    TOMFOOLERY PIZZA PUB,                                       (FROM THE SUPERIOR
                                                                  COURT OF THE STATE OF
15                                        Plaintiff,              WASHINGTON FOR LINCOLN
16                                                                COUNTY, CAUSE NO. 19-2-
                  vs.                                             00024-5)
17
                                                                  Clerk’s Action Required
18    APPLE INC.,

19                                        Defendant.
20

21   TO:                    The Judges and Clerk of the United States District Court in and

22                          for the Eastern District of Washington at Spokane

23   AND TO: Ohio Casualty Insurance Corporation and Its Counsel

24              PLEASE TAKE NOTICE that Defendant Apple Inc. (“Apple”), by and

25   through its undersigned counsel, hereby removes the above-entitled action from
     the Superior Court of the State of Washington, in and for the County of Lincoln, to
                                                                                Betts
                                                                                Patterson
     NOTICE OF REMOVAL                                                          Mines
                                                               -1-              One Convention Place
     NO. _____________                                                          Suite 1400
                                                                                701 Pike Street
                                                                                Seattle, Washington 98101-3927
                                                                                (206) 292-9988
     1420832.docx/053119 1022/8601-0002
              Case 2:19-cv-00188          ECF No. 1   filed 05/31/19   PageID.2 Page 2 of 8




 1
     this Court, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446. As its basis for
 2
     removal, Apple states:
 3
                                               BACKGROUND
 4
                1.          On or about April 19, 2019, Plaintiff Ohio Casualty Insurance
 5
     Corporation, as Subrogee of Irien Jennings d/b/a Tomfoolery Pizza Pub
 6
     (“Plaintiff”), commenced this action by filing a Complaint in the Superior Court of
 7
     the State of Washington, in and for the County of Lincoln, under Cause Number
 8
     19-2-00024-5 (“Lincoln County Matter”). A true and correct copy of Plaintiff’s
 9
     Complaint is attached hereto as Exhibit A.
10
                2.          The Complaint alleges that Plaintiff’s insured sustained property
11
     damage on or about August 27, 2016 as a result of a fire that Plaintiff alleges was
12
     caused by a lithium battery in an Apple MacBook Pro computer. See Plaintiff’s
13
     Complaint at ¶¶ 3.2 to 3.4.
14
                3.          Plaintiff’s insured was located at 101 NW Main Street in Wilbur,
15
     Lincoln County, Washington. See Plaintiff’s Complaint at ¶ 3.1.
16
                4.          Apple was served with the Summons and Complaint on May 2, 2019.
17
                5.          Apple is timely filing this Notice of Removal within thirty days of
18
     service of the Complaint in the Lincoln County Matter.                             See 28 U.S.C.
19
     § 1446(b)(1). Moreover, one year has not expired since the commencement of the
20
     Lincoln County Matter.
21
                6.          This Court has jurisdiction over this Lincoln County Matter under 28
22
     U.S.C. § 1332, et seq.
23
                7.          Venue is proper in this Court because the Superior Court of the State
24
     of Washington, in and for the County of Lincoln, where the Lincoln County
25
     Matter was originally filed, is in this District. See 28 U.S.C. § 1446(a).
                                                                         Betts
                                                                         Patterson
     NOTICE OF REMOVAL                                                   Mines
                                                        -2-              One Convention Place
     NO. _____________                                                   Suite 1400
                                                                         701 Pike Street
                                                                         Seattle, Washington 98101-3927
                                                                         (206) 292-9988
     1420832.docx/053119 1022/8601-0002
              Case 2:19-cv-00188           ECF No. 1   filed 05/31/19   PageID.3 Page 3 of 8




 1
                8.          The following pleadings constitute all of the process, pleadings and
 2
     orders received by Apple in this action up to the present time:
 3
                       Summons;
 4
                       Complaint for Damages; and,
 5
                       Notice of Appearance for Defendant Apple Inc.
 6
                True and correct copies of the identified pleadings are attached as Exhibit A
 7
     to Tompkins Decl.
 8
                9.          Pursuant to 28 U.S.C. § 1446(d), Apple is serving a Notice of
 9
     Removal to Plaintiff along with a copy of this Notice of Removal upon Plaintiff’s
10
     counsel. A true and correct copy of the Notice of Removal to Plaintiff is attached
11
     hereto as Exhibit B. Additionally, Apple is filing a Notice to State Court of
12
     Removal with the Superior Court of the State of Washington, in and for the
13
     County of Lincoln, along with a copy of this Notice of Removal. A true and
14
     correct copy of the Notice to State Court of Removal is attached hereto as Exhibit
15
     C.
16
                10.         A jury demand has not yet been filed in the Lincoln County Matter.
17
     Pursuant to FRCP 81(c), Apple will file a jury demand within 14 days of the filing
18
     of this Removal.
19
                                          DIVERSITY OF CITIZENSHIP
20
                11.         The diversity of citizenship requirement under 28 U.S.C. § 1332(a) is
21
     met.
22
                12.         Upon information and belief, Plaintiff Ohio Casualty Insurance
23
     Corporation does not exist as a registered entity with the Washington Secretary of
24
     State or Washington Department of Revenue as a duly organized or registered
25
     corporation.
                                                                          Betts
                                                                          Patterson
     NOTICE OF REMOVAL                                                    Mines
                                                         -3-              One Convention Place
     NO. _____________                                                    Suite 1400
                                                                          701 Pike Street
                                                                          Seattle, Washington 98101-3927
                                                                          (206) 292-9988
     1420832.docx/053119 1022/8601-0002
              Case 2:19-cv-00188              ECF No. 1   filed 05/31/19   PageID.4 Page 4 of 8




 1
                13.         Upon information and belief, The Ohio Casualty Insurance Company
 2
     is and was at all relevant times hereto a corporation duly organized and registered
 3
     under the laws of the state of New Hampshire with its principal place of business
 4
     in Massachusetts.                    Accordingly, Plaintiff is a citizen of the states of New
 5
     Hampshire and Massachusetts. See 28 U.S.C. § 1332.
 6
                14.         Upon information and belief, Ohio Casualty Insurance Company’s
 7
     insured, Irien Jennings d/b/a Tomfoolery Pizza Pub, is a resident and citizen of the
 8
     state of Washington.
 9
                15.         Defendant Apple is a citizen of the state of California. Apple is now
10
     and was at the time of commencement of this action, an entity incorporated under
11
     the laws of California with its principal place of business in the state of California.
12
     See 28 U.S.C. § 1332.
13
                16.         Apple is the only named defendant in this action and, therefore, all
14
     defendants appearing in the action agree to removal.
15
                17.         Diversity of citizenship exists under 28 U.S.C. § 1332 because the
16
     parties are citizens of different states.
17

18
19

20

21

22

23

24

25

                                                                             Betts
                                                                             Patterson
     NOTICE OF REMOVAL                                                       Mines
                                                            -4-              One Convention Place
     NO. _____________                                                       Suite 1400
                                                                             701 Pike Street
                                                                             Seattle, Washington 98101-3927
                                                                             (206) 292-9988
     1420832.docx/053119 1022/8601-0002
              Case 2:19-cv-00188           ECF No. 1   filed 05/31/19   PageID.5 Page 5 of 8




 1
                                          AMOUNT IN CONTROVERSY
 2
                18.         Removal is proper under 28 U.S.C. § 1332(a) as, upon information
 3
     and belief, the amount in controversy exceeds $75,000.00. See 28 U.S.C. § 1332.1
 4
     A reasonable person would conclude that Plaintiff seeks damages in excess of
 5
     $75,000 bases on the allegations of damages in Plaintiff’s Complaint.
 6
                19.         Moreover, in correspondence between the parties, Plaintiff has
 7
     indicated that it has incurred losses in the incident giving rise to the Lincoln
 8
     County Matter for which it seeks recovery in excess of $75,000. See Excerpt of
 9
     Plaintiff’s Insured’s Sworn Statement in Proof of Loss, attached as Exhibit D to
10
     Tompkins Decl.
11
                20.         When a complaint fails to state an amount-in-controversy, courts
12
     have considered correspondence between parties, including demand letters, as
13
     sufficient to support the amount-in-controversy requirement for removal based on
14
     diversity jurisdiction. Cohn v. Petsmart, Inc., 281 F.3d 837, 840 (9th Cir. 2002)
15
     (affirming denial of motion to remand, finding amount in controversy requirement
16
     established where settlement letter sought $100,000 in compensation); Clanan v.
17
     USAA Cas. Ins. Co., 2014 WL 3818101, *3 (W.D. WA. Aug. 4, 2014) (holding
18
     that demand letter describing damages and seeking $100,000 “establishe[d] by a
19
     preponderance of the evidence that the amount in controversy exceeds $75,000.”).
20

21

22
     1
23       In making its good faith calculations of the amounts being sought by the
24   Plaintiff’s Complaint, Apple does not concede or admit, in any fashion, that any
25   claims for such amounts, or any amounts, have legal or factual merit, and reserves
     all rights and defenses to such claims.
                                                                          Betts
                                                                          Patterson
     NOTICE OF REMOVAL                                                    Mines
                                                         -5-              One Convention Place
     NO. _____________                                                    Suite 1400
                                                                          701 Pike Street
                                                                          Seattle, Washington 98101-3927
                                                                          (206) 292-9988
     1420832.docx/053119 1022/8601-0002
              Case 2:19-cv-00188          ECF No. 1   filed 05/31/19   PageID.6 Page 6 of 8




 1
                21.         Given that Plaintiff’s insured’s Sworn Statement in Proof of Loss
 2
     seeks an amount that exceeds the jurisdictional limit, this matter meets the
 3
     jurisdictional requirement for diversity and is removable pursuant to
 4
     28 U.S.C. § 1332.
 5
                22.         A Notice of Removal to Plaintiff and a Notice to State Court of
 6
     Removal will be served on Plaintiff’s counsel and filed in the Superior Court of
 7
     the State of Washington, in and for the County of Lincoln in the Lincoln County
 8
     matter pursuant to 28 U.S.C. § 1446.
 9
                23.         Defendant Apple reserves the right to amend or supplement this
10
     Notice of Removal and further reserves the right to assert any and all defenses and
11
     objections.
12
                WHEREFORE, Apple effects the removal of the Lincoln County Matter
13
     from the Superior Court of the State of Washington, in and for the County of
14
     Lincoln to the United States District Court for the Eastern District of Washington,
15
     Spokane.
16

17

18
19

20

21

22

23

24

25

                                                                         Betts
                                                                         Patterson
     NOTICE OF REMOVAL                                                   Mines
                                                        -6-              One Convention Place
     NO. _____________                                                   Suite 1400
                                                                         701 Pike Street
                                                                         Seattle, Washington 98101-3927
                                                                         (206) 292-9988
     1420832.docx/053119 1022/8601-0002
              Case 2:19-cv-00188          ECF No. 1   filed 05/31/19   PageID.7 Page 7 of 8




 1
                DATED this 31st day of May, 2019.
 2
                                                 BETTS, PATTERSON & MINES, P.S.
 3

 4

 5
                                                 By /s Christopher W. Tompkins
                                                 By /s Natasha A. Khachatourians
 6                                                  Christopher W. Tompkins, WSBA #11686
 7
                                                    Natasha A. Khachatourians, WSBA #42685
                                                 Betts, Patterson & Mines, P.S.
 8                                               One Convention Place, Suite 1400
 9
                                                 701 Pike Street
                                                 Seattle WA 98101-3927
10                                               Telephone:       (206) 292-9988
11
                                                 Facsimile:       (206) 343-7053
                                                 E-mail: ctompkins@bpmlaw.com
12                                               E-mail: nkhachatourians@bpmlaw.com
13
                                                 Attorneys for Defendant Apple Inc.

14

15

16

17

18
19

20

21

22

23

24

25

                                                                         Betts
                                                                         Patterson
     NOTICE OF REMOVAL                                                   Mines
                                                        -7-              One Convention Place
     NO. _____________                                                   Suite 1400
                                                                         701 Pike Street
                                                                         Seattle, Washington 98101-3927
                                                                         (206) 292-9988
     1420832.docx/053119 1022/8601-0002
              Case 2:19-cv-00188           ECF No. 1   filed 05/31/19   PageID.8 Page 8 of 8




 1
                                          CERTIFICATE OF SERVICE
 2
                I, Karen L. Pritchard, hereby certify that on May 31, 2019, I electronically
 3

 4   filed the following:

 5                         Notice of Removal to the U.S. District Court for the Eastern
 6
                            District; and

 7                         Certificate of Service.
 8   with the Court using the CM/ECF system which will send notification of such
 9   filing to the following:
10
     Counsel for Plaintiff Ohio Casualty Insurance Corporation
11   Kevin F. Smith
12   Law Offices of Mark Dietzler
     1001 4th Ave Ste 3300
13   Seattle, WA 98154-1101
14   kevinf.smith@libertymutual.com
15              DATED this 31st day of May, 2019.
16

17                                                      s/ Karen L. Pritchard
18                                                     Karen L. Pritchard, Legal Assistant
19

20

21

22

23

24

25

                                                                          Betts
                                                                          Patterson
     NOTICE OF REMOVAL                                                    Mines
                                                         -8-              One Convention Place
     NO. _____________                                                    Suite 1400
                                                                          701 Pike Street
                                                                          Seattle, Washington 98101-3927
                                                                          (206) 292-9988
     1420832.docx/053119 1022/8601-0002
